United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Douglas, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-653
Issued: August 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 7, 2012 appellant timely appealed the January 18, 2012 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his request for reconsideration
and an October 27, 2011 decision which granted a schedule award. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant established that he has more than four percent
impairment to each upper extremity; and (2) whether OWCP denied merit review on
January 18, 2012.
1
2

5 U.S.C. §§ 8101-8193.

The Board notes that, following the issuance of the January 18, 2012 OWCP decision, appellant submitted new
evidence. However, the Board is precluded from reviewing evidence which was not before OWCP at the time it
issued its final merit decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a
written request for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

FACTUAL HISTORY
On April 29, 1992 appellant, then a 36-year-old letter carrier, filed a claim of
occupational disease, alleging that he developed a bilateral wrist condition as a result of his
federal duties. His claim was accepted by OWCP for bilateral carpal tunnel syndrome.
Appellant underwent a right carpal tunnel release on November 11, 1992 and a left carpal tunnel
release on December 15, 1992.
On October 12, 2001 appellant retired from his position as a letter carrier. On April 22,
2011 he filed a claim for schedule award.
On April 29, 2011 OWCP referred appellant’s case to Dr. Douglas Hein, a
Board-certified specialist in orthopedic surgery, for a second opinion evaluation to determine if
he had residuals from his accepted condition or any impairment of his upper extremities.
In a June 13, 2011 medical report, Dr. Hein stated that appellant had possible recurrent
carpal tunnel syndrome of both hands, which appeared to be residuals from his accepted
condition of bilateral carpal tunnel syndrome. He related that an impairment rating could not be
given because appellant was not at maximum medical improvement as his condition could be
improved if he underwent a secondary release.
On July 5, 2011 OWCP referred appellant to Dr. Charles W. Griffin, a Board-certified
specialist in diagnostics, for updated testing.
In a report dated July 18, 2011, Dr. Griffin diagnosed bilateral moderate to severe carpal
tunnel syndrome and moderate right ulnar neuropathy at the wrist. He noted that appellant’s
right median palmar sensory nerve had a low amplitude and prolonged distal latency, his left
median palmar sensory nerve had a prolonged distal latency, his right ulnar sensory nerve had a
prolonged distal latency and that his median motor nerves have prolonged distal latencies.
In a July 27, 2011 report, Dr. Hein reviewed the electrodiagnostic studies which showed
bilateral moderate to severe carpal tunnel syndrome and right ulnar neuropathy of moderate
severity. He concluded that the findings were either recurrent or residual and that appellant had
potential for further improvement if the conditions were surgically addressed.
By letter dated August 12, 2011, OWCP advised appellant that additional action would
not be taken regarding his schedule award claim until he submitted medical evidence that he had
reached maximum medical improvement.
Appellant submitted an August 31, 2011 report from Dr. James W. Fordyce, an
osteopathic physician Board-certified in orthopedic surgery. Dr. Fordyce noted that appellant
had no numbness or tingling at anytime of the day or night, had no pain in the forearm, wrist or
hand at anytime day or night. He did note appellant’s complaint that the sensitivity of his touch
was “not as acute.” Dr. Fordyce related that while appellant may have had a little deficit in his
sensation which had been present for all these years, he did not realize it until he started working
again. The level of symptoms appellant currently did not warrant carpal tunnel surgery of either
hand. Dr. Fordyce stated that appellant had absolutely no ulnar nerve symptoms at the wrist and
negative canal of the Guyon’s canal of either wrist. He concluded that appellant might consider
2

bracing at nighttime or a carpal tunnel steroid injection, but recommended against additional
surgery.
On September 15, 2011 OWCP’s medical adviser reviewed the medical evidence and
concluded that appellant had reached maximum medical improvement on August 31, 2011,
based on the report of Dr. Fordyce. Based on Table 15-23 of the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),
appellant’s condition rated a “grade modifier total 5,” and average 1.66 which rounded to 2 after
rounding. The medical adviser stated that grade modifier 2 was selected with a default of five
percent upper extremity impairment, however since no QuickDASH score was provided, the
lowest upper extremity impairment for that modifier should be selected, resulting in a final
impairment rating of four percent in each arm.
On October 27, 2011 OWCP granted schedule awards for four percent permanent
impairment to each. The awards covered a period of 19.52 weeks from August 31, 2011 to
January 14, 2012.
OWCP received further documents on November 17, 2011 including surgical reports
from October and December 1992, medical reports pertaining to other health conditions and
copies of Dr. Griffin’s July 18, 2011 report.
Appellant filed for reconsideration in a January 3, 2012 letter, stating that he had new
medical evidence to establish his impairment rating. OWCP did not receive further medical
evidence. In a January 18, 2012 decision, it denied appellant’s request for reconsideration
without merit review.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.3 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.4 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides.5

3

For a total or 100 percent loss of use of an arm, an employee shall receive 312 weeks compensation. 5 U.S.C.
§ 8107(c)(1).
4

20 C.F.R. § 10.404.

5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).

3

The sixth edition of the A.M.A., Guides,6 provides a diagnosis-based method of
evaluation utilizing the World Health Organization’s International Classification of Functioning,
Disability and Health (ICF).7 Under the sixth edition, for upper extremity impairments the
evaluator identifies the impairment class for the diagnosed condition (CDX), which is then
adjusted by grade modifiers based on Functional History (GMFH), Physical Examination
(GMPE) and Clinical Studies (GMCS).8 The net adjustment formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).9
ANALYSIS
In determining appellant’s impairment rating, the district medical adviser applied the
physical findings of the medical reports to Table 15-23 of the A.M.A., Guides, sixth edition.10
He initially noted “grade modifier total 5 and average 1.66 raised to 2.” The Board notes that
pursuant to Table 15-23, modification is based upon test findings, history, physical findings and
functional scale. The district medical adviser did not explain how he totaled five for a modifier
based upon these criteria. He then placed appellant’s impairment in the category of a grade
modifier 2. To be placed in the category of grade modifier 2, test findings must document motor
conduction block, history must document significant intermittent symptoms, physical findings
must document decreased sensation and appellant’s functional scale must be rated. The Board
notes that the findings of record from Dr. Griffin’s July 18, 2011 report document conduction
delay, but did not establish motor condition block. Appellant’s history, as reported by his
treating physician, Dr. Fordyce did not document any history of symptoms such as numbness,
tingling or pain. Dr. Fordyce only noted that the sensitivity of his touch was “not as acute.” The
default impairment value could be modified up or down based on the functional scale grade or
the QuickDASH score.11 However, the district medical adviser went on to select four percent as
the final impairment rating to each upper extremity, because no QuickDASH score was provided
by the attending physician. The Board has held that when no QuickDASH score had been
provided there was no basis for further adjustment under Table 15-23.12 As such, the district
medical adviser improperly deducted appellant’s impairment rating percentage based on a lack of
QuickDASH score.
The Board has held that in providing a permanent impairment rating, a description of
appellant’s impairment must be obtained which is in sufficient detail so that the claims examiner
and others reviewing the file will be able to visualize the impairment with its resulting
6

A.M.A., Guides (6th ed. 2008).

7

Id. at section 1.3, “The International Classification of Functioning, Disability and Health (ICF):
Contemporary Model of Disablement.”
8

Id. at 385-419.

9

Id. at 411.

10

Id. at 449, 454 (6th ed. 2008). Section 15.4f, Entrapment Neuropathy.

11

Id.

12

B.W., Docket No. 11-2110 (issued April 12, 2012).

4

A

restrictions and limitations.13 As the Board is unable to accurately visualize appellant’s
impairment based on the district medical adviser’s report, the case will be remanded to OWCP.
After such further development as necessary, OWCP shall issue a de novo decision on
appellant’s schedule award claim.14
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 27, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for proceedings consistent
with this order of the Board.
Issued: August 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

See Renee M. Straubinger, 51 ECAB 667 (2000).

14

The January 18, 2012 nonmerit decision is mooted by this remand.

5

